                                                                                  FTLSD
                                                                                ASHEI'E!.If' ilC
                IN TFM, LNITED STATES DISTRICT COURT
            FOR TFM WESTERN DISTRICT OF NORTH CAROLINA SEP 1 8 2OIg
                          ASFIEVILLE DIVISION        U.S. DNSTREGT EOUIT
                                                                            rfsrEill DrsTllteT     0F   llc
                           DOCKET NO. 1 :19-CR-00058-2

LTNITED STATES OF AMERICA
                                                   CONSENT ORDER AND
V.                                               JUDGMENT OF FORFEITURB

MATTHEW DALE JONES


       WHEREAS, the defendant, MATTHEW DALE JONES, has entered into a
plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 11 to one or more criminal
offenses under which forfeiture may be ordered;

      WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; andlor property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 2l U.S.C. $ 853, l8 U.S.C.5 924(d), andlor 28 U.S.C.5 2461(c), provided,
however, that such forfeiture is subject to any and all third party claims and interests,
pending final adjudication herein; the defendant waives his interest, if any, in the
property and agrees to the forfeiture of such interest;

      WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P.32.2(bxl) & (c)(2), the court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;
.,i'

         WHEREAS, the defendant withdraws any claim previously submitted in
  response to an administrative forfeiture or civil forfeiture proceeding concerning any
  of the property described below. If the defendant has not previously submitted such
-'a clairn, the defendant hereby waives all right to do so. If any administrative
  forfeiture or civil forfeiture proceeding concerning any of the property described
  below has previously been stayed, the defendant hereby consents to a lifting of the
  stay and consents to forfeiture;

         WHEREAS, the undersigned United States Magistrate Judge is authorizedto
  enter this Order by the previous Order of this Court No. 3:05MC302-C (September
  8,2005);

       NOW, TFI,REFORE, IT IS FIEREBY ORDERED THAT the following
  property is forfeited to the United States:

              o   One Rayen Arms MP-25, .25 caliber pistol, bearing serial number
                  1167958;
              o   Three (3) rounds of assorted .25 caliber ammunitionl
              o   One Harrington & Richardson (New England Firearms) Hawk
                  Pardner, 12 gauge pump shotgun, serial number NY531918;
              o   Twelve (12) rounds of assorted 12 gauge shotgun shells;
              .   Eleven (11) rounds of assorted .380 caliber ammunition; and
              o   Two (2) rounds of unknown caliber ammunition.

         The United States Marshal and/or other property custodian for           the
   investigative agency is authorized to take possession and maintain custody of the
   above-described tangible property.

         If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $
   853(n), andlor other applicable law, the United States shall publish notice and
   provide direct written notice of this forfeiture.

         As to any firearms and/or ammunition listed above and/or in the charging
   instrument, defendant consents to disposal by federal, state, or local law enforcement
   authorities upon such legal process as they, in their sole discretion, deem to be
   legally sufficient, and waives any and all right to further notice of such process or
   such destruction.
        Any person, other than the defendant, asserting any legal interest in            the
  property ffi€ry, within thirty days of the publication of notice or the receipt of notice,
  whichever is earlier, petition the court for a hearing to adjudicate the validity of the
  alleged interest.

        Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
  the United States Attorney's Office is authorizedto conduct any discovery needed
  to identifu, locate or dispose of the property, including depositions, interrogatories,
  requests for production of documents and to issue subpoenas, pursuant to Fed. R.
  Civ. P.45.

         Following the Court's disposition of all timely petitions filed, a final order of
  forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2). If no third
  party files a timely petition, this order shall become the final order and judgment of
  forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States shall
  have clear title to the property and shall dispose of the property according to law.
  Pursuant to Fed. R. Crim. P.32.2(bX4XA), the defendant consents that this order
  shall be final as to defendant upon filing.

  SO AGREED:

     nga^lv.l   A,r   . |L{ rfl
6nJONATHAN D.LETZRING
  Assistant United States Attomey


                                                         RE J. BESEN




                                              Signed:   4t -l r.       J j_,zotg

                                              W. CARLE
                                              United States        strate Judge
                                              Western Dis
